Citation Nr: 1222716	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  08-28 042	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York
 
THE ISSUE
 
1.  What evaluation is warranted for a lumbar disability from July 27, 2007 to May 10, 2009?
 
2.  What evaluation is warranted for a lumbar disability from May 11, 2009?

3.  Entitlement to a separate rating for left lower extremity radicular pain.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel
 

INTRODUCTION
 
The Veteran served on active duty from March 2004 to July 2007.  
 
These matters come before the Board of Veterans Appeals (Board) on appeal from a rating decision of the Department of Veterans (VA) Regional Office in Buffalo, New York, which awarded service connection for a thoracolumbar spine strain and assigned a noncompensable rating effective July 27, 2007.  
 
In a June 2009 Supplemental Statement of the Case, the RO granted a 10 percent rating for the Veteran's lumbar disability, effective May 11, 2009.  As higher rating for the disability are available prior to and from this date, the appeal continues.  
 
In accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for an increased disability evaluation may require a determination as to whether the Veteran is entitled to a total disability rating based on individual unemployability.  In this case, however, the RO awarded a total disability rating based on individual unemployability effective April 16, 2008, due largely to the Veteran's service-connected psychiatric disability.  Hence, any claim of entitlement to a total disability evaluation based on individual unemployability due to service-connected lumbar spine disability need not be discussed.
 
In the May 2012 Informal Hearing Presentation, the Veteran's representative raised the issues of entitlement to service connection for irritable bowel syndrome, kidney disability, and carpal tunnel syndrome; as well as the issue of entitlement to an earlier effective date for the award of a total disability evaluation based on individual unemployability due to service connected disorders.  As these claims are not currently before the Board, they are referred to the RO for development.  
 
 

FINDINGS OF FACT
 
1.  For the period from July 27, 2007, to May 10, 2009, the Veteran's lumbar spine disability was manifested by degenerative disc narrowing and functional complaints of pain and stiffness.

2.  From July 27, 2007 to May 10, 2009, forward thoracolumbar flexion was not less than 60 degrees; the combined range of thoracolumbar motion was not less than 120 degrees; muscle spasm or guarding was not severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
 
3.  For the period from May 11, 2009, the Veteran's lumbar spine disability has not been manifested by forward thoracolumbar flexion less than 60 degrees; by a combined range of thoracolumbar motion less than 120 degrees; or by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  
 
4.  Effective May 11, 2009, mild, but not more than mild, incomplete paralysis of the left sciatic nerve is shown.
 
5.  Neither a separately ratable right lower extremity neurological impairment nor incapacitating episodes due to a service connected intervertebral disc syndrome have been shown.
 
 
CONCLUSIONS OF LAW
 
1.  The criteria for an initial 10 percent rating, but no higher, for a lumbar spine disability, from July 27, 2007 to May 10, 2009, have been met.  38 U.S.C.A.§§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R.§§ 3.159, 3.321(b) (1), 4.1, 4.7, 4.71a Diagnostic Code 5237 (2011).  
 
2.  The criteria for a rating in excess of 10 percent for a lumbar spine disability from May 11, 2009, have not been met.  38 U.S.C.A.§§ 1155, 5103, 5103A, 5107; 38 C.F.R.§§ 3.159, 3.321(b) (1), 4.1, 4.7, 4.71a Diagnostic Code 5237.  
 
3.  The requirements for a separate 10 evaluation for mild left sided incomplete sciatic nerve paralysis have been met effective May 11, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b) (1), 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2011).
  
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
I.  The Veterans Claims Assistance Act of 2000 (VCAA)
 
As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met. 
 
VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and, as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, there is no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.
 
II.  Analysis
 
The Veteran contends, in essence, that his lumbar spine disability is severe and warrants a higher rating both prior to and since May 11, 2009.  
 
The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the United States Court of Appeals for Veterans Claims (Court) also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
By way of history, the RO granted service connection for a thoracolumbar spine strain in an October 2007 rating decision, and assigned a noncompensable rating effective July 27, 2007.  The Veteran expressed disagreement with the rating assigned.  In June 2009, the RO granted a 10 percent rating for the Veteran's lumbar strain disability, effective the May 11, 2009 VA examination reflecting an increase in symptomatology.  
 
The Veteran's lumbar spine disability is rated pursuant to the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5237 (lumbosacral strain).
 
VA's rating schedule provides that a lumbosacral strain is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine (to include consideration of separate ratings for orthopedic and neurological manifestations of spine disability), or under the Formula for Rating Intervertebral Disc Syndrome on the Basis of Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.
 
The General Rating Formula for Diseases and Injuries of the Spine provides for assignment of a rating of 10 percent for forward flexion of the thoracolumbar spine greater than 60 degrees but less than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  38 C.F.R. § 4.71a.

A 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.  

The criteria are to be applied with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by disease or injury.  Id.  
 
When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating for functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, Vet. App. 7 (1996).
 
VA will evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.
 
After having carefully reviewed the evidence of record, the Board finds that a 10 percent rating is warranted from the period from July 27, 2007 to May 10, 2009, but that a rating in excess of 10 percent is not warranted for either period.  The Board also finds that the Veteran is entitled to a separate 10 percent rating for mild left lower extremity radiculopathy.  
 
The pertinent evidence of record includes a September 2007 VA examination.  The Veteran complained of shooting pains and stiffness in the back.  He reported self treating his pain with ice and heat but without significant relief.  He denied incapacitating episodes of back pain, and he did not use any assistive devices.  The Veteran indicated that he was able to attend to his activities of daily living without assistance, though he avoided lifting, pulling, and pushing because these activities increased his back pain.  He did report that his back condition interfered with his sleep, and bending caused increased back pain.  He did not complain of any bladder dysfunction.  The Veteran was not currently employed.
 
On physical examination, the examiner observed a normal gait and ambulation.  The spine was normal on inspection with no curvature.  There was no pain or tenderness on palpation of the paraspinal musculature.  There was no evidence of paralumbar muscle spasm.  On neurological evaluation, deep tendon reflexes in the lower extremities were 2+.  There was no quadriceps atrophy.  The great toes extended against resistance.  Subjective sensory deficits with monofilament testing were negative.
 
Range of motion testing revealed forward flexion to 90 degrees, extension and bilateral lateral flexion to 30 degrees, and right and left lateral rotation each to 50 degrees.  The Veteran did not complain of pain during these motions.  Upon repetitive range of motion, testing for pain, weakness, and fatigability showed no change in range of motion or pain pattern that had been described prior to activity.  X-ray study revealed no acute disease.  The examiner diagnosed a thoracolumbar strain.  
 
A September 2007 VA outpatient treatment report reflects that the Veteran complained of low back pain.  He indicated that the pain was intermittent and noticeable with changing positions or bending.  The treating physician noted that there was no abnormal lumbar curvature, and there was full range of motion.  The lower extremities were without swelling, erythema, or deformity.  A neurological examination was normal.  
 
A December 2007 lumbar spine MRI report revealed mild degenerative disc narrowing at L5-S1 associated with a small right posterior lateral disc protrusion which were judged to be causing mild impingement on the right S1 nerve root.  There was no spinal stenosis or neural foraminal encroachment.  
 
On VA examination in May 2009, the Veteran reported that his back pain had gotten progressively worse over the years.  For treatment, he took muscle relaxers.  The symptoms he endorsed included stiffness, weakness, spasms, and pain.  He also endorsed radiating pain and numbness into the left leg, and occasionally into the right.  He indicated that these symptoms were mild.  The Veteran also reported weekly severe flare-ups lasting for hours at a time.  These flare-ups were precipitated by increased activity or walking for long periods.  
 
On inspection of the spine, the Veteran's posture and head positions were normal.  There was symmetry in appearance, his gait was normal, and there was no thoracolumbar spine ankylosis.  While the examiner noted that there was objective evidence of pain with motion and tenderness, there was no objective evidence of spasm, atrophy, guarding, or weakness.  Neither muscle spasm, localized tenderness, nor guarding were not severe enough to be responsible for an abnormal gait or abnormal spinal contour.  There were no incapacitating episodes of spine disease.  The Veteran did not use an assistive device.  A motor examination of the lower extremities was normal, and muscle tone was normal with no muscle atrophy.  There was no abnormal sensation of either lower extremity.  A reflex examination was also normal.
 
On range of motion testing, flexion was to 72 degrees, extension was to 15 degrees, left lateral flexion was to 12 degrees, left lateral rotation was to 25 degrees, right lateral flexion was to 18 degrees, and right lateral rotation was to 25 degrees.  There was objective evidence of pain on active range of motion, and objective evidence of pain following repetitive motion, but there was no additional limitation demonstrated after three repetitions of range of motion.  Lasegue's sign was positive on the left.
 
The diagnosis was intervertebral disc disease L5-S1 with intermittent left leg radiculopathy.  In addition, the examiner noted that the Veteran was previously employed as a janitorial supervisor, but no longer worked due to anxiety and had been awarded unemployability through VA.  The functional impact of the back disability was judged to be moderate on chores, exercise, sports, and traveling, and to severely impact his ability to go  shopping and participate in recreational activities.  
 
With respect to the period from July 27, 2007 to May 10, 2009, the record includes an MRI report dated in December 2007 reflecting a finding of degenerative disc narrowing.  Given these findings along with the Veteran's complaints of pain and stiffness during this period, and resolving reasonable doubt in favor of the Veteran, the Board finds that a 10 percent rating is warranted for this period.   
 
The Board also finds, however, that a rating in excess of 10 percent is not warranted for the period either prior to or since May 11, 2009.  As noted above, a 20 percent rating is warranted when forward thoracolumbar flexion is not greater than 60 degrees, or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Here, there is no evidence of an abnormal gait or abnormal spinal contour.  There is no evidence that thoracolumbar flexion has been limited to less than 60 degrees, or that the combined range of motion has ever been limited to less than 120 degrees.  The May 2009 examination, which demonstrates the most severely restricted range of motion still revealed flexion to 72 degrees, extension to 15 degrees, right and left lateral rotation each to 25 degrees, and lateral flexion to 12 and 18 degrees, respectively.  There is no other medical evidence suggesting that the Veteran meets the schedular criteria for a 20 percent rating even when taking into account any additional functional impairment due to fatigue, or lack of endurance.  While the appellant clearly reports pain, it must be recalled that pain is specifically contemplated in the rating assigned, 38 C.F.R. § 4.71a, and examiners have not found additional compensable functional impairment due to factors such as weakness and fatigue.
 
The record does, however, demonstrate complaints of radiating pain and numbness in the left lower extremity. While sensory, reflex, and motor examinations were normal on VA examination in May 2009, the examiner also found that Lasegue's sign was positive on the left and assigned a diagnosis of left lower extremity radiculopathy.   Thus, resolving reasonable doubt in the Veteran's favor, a separate 10 percent rating for left lower extremity radicular pain under 38 C.F.R. § 4.124a , Diagnostic Code 8520 is warranted effective from May 11, 2009. A 20 percent evaluation is not in order, however, given the fact that there is no competent evidence of moderate incomplete paralysis of the sciatic nerve, the examiner noted that the radiculopathy was intermittent, and the Veteran himself described the severity of symptoms as only mild on examination.
 
Although the rating criteria sets forth rating criteria for Intervertebral Disc Syndrome on the Basis of Incapacitating episodes, here, while a diagnosis of disc syndrome has been indicated, the Veteran denied experiencing incapacitating episodes and the VA examiners indicated that incapacitating episodes requiring prescribed bed rest and treatment by a physician have not been shown.  38 C.F.R. § 4.71a.
 
Finally, the Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 
 
As discussed above, the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology and higher evaluations are available for greater levels of disability.  Thus, the appellant's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine, but finds that the preponderance of the evidence is against assignment of any higher rating than those herein assigned.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
 
 
ORDER
 
Entitlement to a 10 percent rating for lumbar spine disability from July 27, 2007 to May 10, 2009, is granted subject to the laws and regulations governing the award of monetary benefits.
 
Entitlement to a rating in excess of 10 percent for lumbar spine disability from May 11, 2009 is denied.
 
Entitlement to a separate 10 percent rating for mild left sided incomplete sciatic nerve paralysis have been met effective from May 11, 2009, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


